                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES PATTERSON,
    Plaintiff,

        v.                                            CIVIL ACTION NO. 18-CV-4411

CORRECTIONS EMERGENCY
RESPONSE TEAM (CERT), et al.,           F~CED
     Defendants.                        NOV 2 9 2018
                                     KATE BAI~
                                   BY. MEM        '      M

TUCKER,J.                                                                NOVEMBER        2/ ,2018
        Plaintiff James Patterson, a prisoner currently incarcerated at SCI-Phoenix, brings this

prose civil action pursuant to 42 U.S.C. § 1983, against the Corrections Emergency Response

Team (CERT), Secretary John Wetzel, Superintendent Tammy Ferguson, and John/Jane Doe

members of CERT. He primarily alleges that his constitutional rights were violated in

connection with the destruction of his property. Patterson seeks to proceed in forma pauperis.

For the following reasons, the Court will grant Patterson leave to proceed in forma pauperis and

dismiss his Complaint for failure to state a claim without prejudice to amendment.

   I.        FACTS

   Patterson' s claims stem from the Pennsylvania Department of Corrections' movement of

prisoners from the now defunct SCI-Graterford to the newly constructed SCI-Phoenix in July of

2018. According to the Complaint, CERT is a team of prison staff that, under the direction of

Wetzel and Ferguson, moved the legal and personal property of inmates from SCI Graterford to

SCI Phoenix between July 121h and July 15th. Patterson alleges that CERT

   threw Plaintiff and Graterford Prisoners' legal materials and paperwork in the trash;
   wrote/drew nazi signs, nigger and penises on photos of dead relatives; stole wedding
   bands/rings, necklaces/chains, watches, sneakers and other value [sic] property such

                                                 1
      as art work and art supplies; broke property; placed remotes in vaseline and
      performed all other sorts of improper, hateful, unlawful and destructive acts to
      Plaintiff/Graterford Prisoners' personal property that was supposed to be moved from
      SCIG to PHX.

(Compl. at 6-7.) 1

      Patterson alleges that with regard to his property, CERT either misplaced, threw away, or

stole his "legal work (e.g., discovery materials, notes of testimony, copies of pleadings, arrest

record, rulings and opinions in CP-51-CR-001608-2011) and personal property (e.g., hair lotions,

petroleumjellys [sic], deodorants, cold medications, commissary food items, personal laundry

[socks, underwear, t-shirts, sweat clothing])." 2 (Id. at 7.) He contends that he requires the lost

legal materials "as he continues to challenge his criminal conviction and sentence and with

various Appellate Courts requiring him to reproduce or to produce the original of certain

pleadings, documents, opinions and rules," and that he does not have the money to pay for new

copies. (Id.) Patterson also notes that CERT staff violated DOC policy requiring prisoners to be

present when their property is searched or inventoried, and which also requires documentation.

      According to Patterson, Superintendent Ferguson suspended the grievance process at SCI

Phoenix due to the large number of grievances filed in the wake of CERT' s conduct. He also

alleges that the DOC is handling settlements for those claims "in phases" but that inmates who

are not included in those phases have no remedy because they were instructed to use the

grievance process. (Id. at 6.) Patterson adds that Ferguson "took funds for programs and



1
    The Court adopts the pagination assigned to the Complaint by the CM-ECF system.

2
 A search of the Pennsylvania Unified Judicial System records reflects that docket number CP-
51-CR-0001608-2011 relates to a criminal case against a defendant by the name of Robert
McGurk. It appears Patterson intended to refer to CP-51-CR-0010608-2011. That docket
reflects that in 2012, Patterson pled guilty to robbery and conspiracy and that he was sentenced
to a term of imprisonment. No motions are pending on the docket. A search of this Court's
docket does not reveal any habeas petitions filed by Patterson.
                                                  2
services for Prisoners for the year from the IGWF (Inmate General Welfare Fund) to pay small

settlements to Prisoners who accepted the settlements and signed waivers to any future legal

action." (Id. at 7.) Patterson explains that he has not accepted a settlement offer and "has not

been reimbursed for the hateful and criminal acts of CERT committed on July 12-15 to his

personal property and then covered-up by Wetzel, Ferguson and Does." (Id. at 8.)

    Based on those allegations, Patterson brings claims pursuant to 42 U.S.C. § 1983 for

violation of his constitutional rights. Specifically, Patterson alleges that:


    CERT, Wetzel, Ferguson and Does have interfered with and violated [his] first
    (discarding legal materials and paperwork), fourth (discarding stealing personal
    property), eighth (destruction of property with nazi signs, nigger, penises drew/wrote
    on photos of dead relatives and the breaking of personal property while being forced
    to move into an unsanitary, unsafe, still in construction PHX prison that is dangerous
    to Plaintiff/Prisoners and staff [e.g., construction [equipment] everywhere; when
    electricity goes out there is no air coming in the cells and units making them resemble
    a sweatbox; cracks in walkways, cell floors, tiers patched with cement; the huge
    number of gates and doors make it impossible for medical to get to medical
    emergencies for Plaintiff/Prisoners and staff; human waste from the adjoining cell
    goes into the neighbors cell with every flush; if the bowel [movement] is too big, it
    will not go down the toilet, etc.]), ninth (Other Rights Retained by the People:
    violation of DOC Policy and the may Building and Safety Code violations present at
    the PHX prison), and fourteenth (due process and equal protection of the law)
    Amendments of the United States Constitution.

(Id.) Patterson predominately seeks damages and a declaration that his rights have been violated.

    II.     STANDARD OF REVIEW

    The Court grants Patterson leave to proceed in forma pauperis because it appears that he is

incapable of paying the fees to commence this civil action. 3 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the



3
 However, as Patterson is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                   3
same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Patterson is proceedingpro

se, the Court construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

   III.        DISCUSSION

   "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988).

For the following reasons, Patterson's Complaint fails to state a claim.

          A.    Lack of Standing

          Some of Patterson's allegations pertain to general conduct that occurred during the

transition, but which did not affect him. "[A] plaintiff must assert his or her own legal interests

rather than those of a third party" to have standing to bring a claim. See Twp. of Lyndhurst, N.J.

v. Priceline.com, Inc., 657 F.3d 148, 154 (3d Cir. 2011) (quotations omitted)). Specifically, "[t]o

have standing to bring a claim in federal court, a plaintiff must show, inter alia, that he has

'suffered an injury in fact-an invasion of a legally protected interest which is (a) concrete and

particularized; and (b) actual or imminent, not conjectural or hypothetical."' Marin v. Leslie,

337 F. App'x 217,219 (3d Cir. 2009) (per curiam) (quoting Lujan v. Defenders of Wildlife, 504

U.S. 555, 560 (1992)). Patterson's description of CERT's conduct includes allegations regarding

how CERT handled other inmates' property in addition to his own property. If Patterson sought



                                                  4
to raise claims based on harm suffered by other inmates to their legal or personal property on

account of CERT, he lacks standing to do so. The Court will therefore dismiss any claims based

on the Defendants' conduct that did not directly affect Patterson' s property or cause him harm.

Similarly, if Patterson is complaining of general conditions at SCI Phoenix that have not caused

him harm, he lacks standing to raise those claims as well.

       B. Shutting Down the Grievance System

       Patterson's allegations about shutting down the grievance system also do not state a

claim. "Prison inmates do not have a constitutionally protected right to a grievance process."

Jackson v. Gordon, 145 F. App'x 774, 777 (3d Cir. 2005) (per curiam); see also Caldwell v.

Beard, 324 F. App'x 186, 189 (3d Cir. 2009) (per curiam). Accordingly, although shutting down

the grievance system would affect the analysis regarding whether Patterson properly exhausted

his claims as required by the Prison Litigation Reform Act, it does not provide an independent

basis for a constitutional claim.

       C. Use of Program Funds for Settlement

       Patterson alleges that funds were directed from prison programming toward settlement

of inmates' claims arising from the loss or destruction of property during the transfer. Patterson

does not provide any additional allegations regarding what programs were lost or how the loss of

those programs harmed him, so he has not stated a claim based on this generalized allegation.

Furthermore, with regard to decisions about budget and programming, "(s]ubstantial deference

must be given to prison administrators' judgment." Young v. Beard, 284 F. App'x 958, 961 (3d

Cir. 2008) (citing Overton v. Bazzetta, 539 U.S. 126, 132 (2003)). The Complaint, as pled, does

not suggest that prison administrators made a constitutionally impermissible budgeting or

programming choice. Accordingly, the Court will dismiss this claim.



                                                 5
       D. First Amendment Claims

       The Court understands Patterson to be pursuing a claim under the First Amendment that

he was denied access to the courts in connection with the destruction of his legal property.

"A prisoner making an access-to-the-courts claim is required to show that the denial of access

caused actual injury." Jackson v. Whalen , 568 F. App'x 85, 87 (3d Cir. 2014) (per curiam)

(quoting Lewis v. Casey, 518 U.S. 343, 350 (1996)). In other words, a prisoner claiming that he

was denied access to the courts must allege an injury traceable to the conditions of which he

complains. Diaz v. Holder, 532 F. App' x 61 , 63 (3d Cir. 2013) (per curiam) (affirming dismissal

of denial of access claims where plaintiff failed to tie alleged deficiencies in library to harm in

underlying action). In general, an actual injury occurs when a prisoner demonstrates that a

"nonfrivolous" and "arguable" claim was lost because of the denial of access to the courts.

Christopher v. Harbury, 536 U.S. 403,415 (2002). "[T]he underlying cause of action, ... is an

element that must be described in the complaint." Id.

       Here, Patterson has not described any injury suffered as a result of the destruction or loss

of his legal property. He contends that he requires the lost legal materials "as he continues to

challenge his criminal conviction and sentence and with various Appellate Courts requiring him

to reproduce or to produce the original of certain pleadings, documents, opinions and rules," and

that he does not have the money to pay for new copies. (Compl. at 7.) However, as far as the

Court can tell, he does not have any motions pending in his criminal case nor does he have a

habeas petition pending in this Court. It is also not clear how, if at all, his ability to pursue any

future non-frivolous claims was adversely affected by CERT or the other Defendants' conduct.

Accordingly, the Court will dismiss Patterson' s First Amendment claim.




                                                   6
       E.    Fourth Amendment Claims

       Patterson also has not stated a claim under the Fourth Amendment. " [P]risoners have no

legitimate expectation of privacy and ... the Fourth Amendment's prohibition on unreasonable

searches does not apply in prison cells." Hudson v. Palmer, 468 U.S. 517,530 (1984); Doe v.

Delie, 257 F.3d 309, 316 (3d Cir. 2001) ("The Supreme Court has concluded that the Fourth

Amendment right to privacy, to be free from unreasonable searches, is fundamentally

inconsistent with incarceration."). Accordingly, the events described by Patterson do not give

rise to a Fourth Amendment claim. See Kinard v. Bakos, 566 F. App'x 102, 104 (3d Cir. 2014)

(per curiam) (search of confidential legal mail did not give rise to a claim under the Fourth

Amendment).

       F.     Eighth Amendment Claims

       Conditions of confinement violate the Eighth Amendment' s prohibition on cruel and

unusual punishment if they satisfy two criteria. First, the conditions "must be, objectively,

sufficiently serious" such that a "prison official' s act or omission ... result[s] in the denial of the

minimal civilized measure oflife's necessities." Farmer v. Brennan, 511 U.S. 825, 834 (1994)

(citations and internal quotation marks omitted). Second, the official responsible for the

challenged conditions must exhibit a "sufficiently culpable state of mind," which " [i]n prison-

conditions cases ... is one of deliberate indifference to inmate health or safety." Id. Likewise,

to state an Eighth Amendment claim based on the denial of medical care, a prisoner must allege

facts indicating that prison officials were deliberately indifferent to his serious medical needs.

See id. at 835. A prison official is not deliberately indifferent "unless the official knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of facts




                                                   7
from which the inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference." Id. at 837.

               1.    Claims Based on Property

       While the Court does not condone the intentional destruction of an inmate's property, the

loss, theft, or destruction of Patterson' s property does not equate to a sufficiently serious

deprivation that would give rise to a claim under the Eighth Amendment. See Young v. Edward,

No. 1:17-CV-1736, 2018 WL 4616245, at *3 (M.D. Pa. Sept. 26, 2018) ("The alleged

destruction of personal property does not constitute a deprivation of the sort within the protection

of the Eighth Amendment."); Payne v. Duncan, No. 3:15-CV-1010, 2017 WL542032, at *9

(M.D. Pa. Feb. 9, 2017) ("Plaintiffs claim for destruction of property under the Eighth

Amendment does not constitute a deprivation oflife' s necessities."), affd, 692 F. App'x 680 (3d

Cir. 2017); Dean v. Folino, No. CIV.A. 11-525, 2011 WL 4527352, at *3 (W.D. Pa. Aug. 22,

2011) (allegations regarding destruction of property did not state Eighth Amendment

claim), report and recommendation adopted, No. CIV.A. 11-525, 2011 WL 4502869 (W.D. Pa.

Sept. 28, 2011). Accordingly, Patterson cannot state an Eighth Amendment claim based on

CERT's destruction of his personal or legal property.

                2.    Claims Based on Overall Conditions

        At the end of his Complaint, Patterson provides a list of conditions that he believes are

unsafe at SCI-Phoenix. However, " [n]othing so amorphous as ' overall conditions' can rise to the

level of cruel and unusual punishment when no specific deprivation of a single human need

exists." Wilson v. Seiter, 501 U.S. 294, 305 (1991).

        Patterson indicates that there are cracks in the floor at SCI Phoenix that have been

patched with cement. He alleges that if the electricity goes out, "there is no air coming in the



                                                   8
cells and units making them resemble a sweatbox," but it is not clear how often the electricity

goes out or how long the electricity is out for. (Compl. at 8.) He also alleges that waste from the

toilet in one cell travels through the toilet of an adjoining cell and that it is difficult to flush large

bowel movements, but he did not identify any specific health problems arising from the situation

with the toilets nor does he suggest that he was forced to live in squalor. See Ridgeway v.

Guyton, 663 F. App'x 203, 205--06 (3d Cir. 2016) (per curiam) ("Although we do not doubt that

the problem with the toilet was unpleasant, we must conclude, under the totality of the

circumstances, that Ridgeway' s complaint failed to allege the 'objectively, sufficiently

serious' conditions of confinement necessary for a viable Eighth Amendment claim."). Patterson

also suggests that the new prison is not designed to accommodate a medical emergency, but he

does not allege any facts suggesting that he was deprived of medical care for any serious medical

needs.

         Importantly, Patterson has not described any harm he suffered that is specifically tied to

the listed conditions. Rather, he lists a general group of conditions that, while perhaps unideal or

uncomfortable, do not deprive him of a human need. Patterson simply has not developed his

allegations to suggest that he has been subjected to an unconstitutional risk of harm to his health

or safety. Accordingly, these allegations do not state a plausible constitutional violation. It is

also not clear how the named Defendants are responsible for each of the conditions at the

facility. See Iqbal, 556 U.S. at 676 ("Because vicarious liability is inapplicable to ... § 1983

suits, a plaintiff must plead that each Government-official defendant, through the official' s own

individual actions, has violated the Constitution.").

         G.   Ninth Amendment Claims

         The Ninth Amendment states that "[t]he enumeration in the Constitution, of certain



                                                     9
rights, shall not be construed to deny or disparage others retained by the people." U.S. Const.

amend. IX. This Court is not aware of any authority that would provide a basis for a claim under

the Ninth Amendment based on the destruction of an inmate's personal or legal property or the

conditions of an inmate's confinement.

       Indeed, courts have generally rejected Ninth Amendment claims raised by prisoners

based on complaints about prison conditions. Cf Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir.

2011) (per curiam) ("Although there is some authority for the proposition that the Ninth

Amendment is a source of fundamental rights ... no court of which we are aware has held that

the Ninth Amendment establishes a right to choose one's cellmate." (internal citation omitted));

Parnisi v. Colorado State Hosp., 992 F.2d 1223 (10th Cir. 1993) (unpublished table decision)

(observing that the Ninth Amendment "has never been applied to prevent the denial of medical

treatment to prisoners"); Muniz v. Goard, No. 9:04-CV-0479, 2007 WL 2027912, at *9

(N.D.N.Y. July 11, 2007) (collecting cases). In any event, an institution's failure to abide by its

own policies does not give rise to a constitutional claim. See Jordan v. Rowley, No. 1:16-CV-

1261, 2017 WL 2813294, at *2 (M.D. Pa. June 29, 2017) ("[A] violation of an

internal prison policy does not automatically rise to the level of a constitutional violation.").

Accordingly, the Court will dismiss Patterson's Ninth Amendment claims.

       H.    Fourteenth Amendment Claims

       The Court understands Patterson to be pursuing a due process claim under the Fourteenth

Amendment based on the destruction of his property. However, there is no basis for a due

process claim because Pennsylvania law provides Patterson with an adequate state remedy. See

Spencer v. Bush, 543 F. App'x 209, 213 (3d Cir. 2013) ("'[A]n unauthorized intentional

deprivation of property by a state employee does not constitute a violation of the procedural



                                                  10
requirements of the Due Process Clause of the Fourteenth Amendment if a meaningful

postdeprivation remedy for the loss is available."' (quoting Hudson v. Palmer, 468 U.S. 517, 533

(1984))); Sha/cur v. Coelho, 421 F. App'x 132, 135 (3d Cir. 2011) (per curiam) (explaining that

the Pennsylvania Tort Claims Act provides an adequate remedy for a willful deprivation of

property). Accordingly, Patterson has not stated a basis for a due process claim because state

law provides him a remedy for his destroyed property. 4

          To the extent Patterson is raising an equal protection claim, that claim also fails. Nothing

in Patterson's Complaint suggests that he was treated differently due to his membership in a

protected class. Nor has he alleged that he was treated differently from others who were

similarly situated. See Phillips v. Cty. ofAllegheny, 515 F.3d 224, 243 (3d Cir. 2008) (to state

an equal protection claim on a "class of one" theory, "a plaintiff must allege that (1) the

defendant treated him differently from others similarly situated, (2) the defendant did so

intentionally, and (3) there was no rational basis for the difference in treatment"). To the

contrary, it appears from the Complaint that Patterson is alleging that many other inmates were

subjected to the same or similar conditions of which he complains. Accordingly, he has not

alleged a basis for an equal protection claim.

    IV.       CONCLUSION

    For the foregoing reasons, the Court will dismiss Patterson's Complaint for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). In light of Patterson's prose status, the Court




4
 The Court does not understand Patterson to be pursuing claims in this case under state law.
Indeed, there is no apparent basis for jurisdiction over any state law claims as the criteria for
diversity jurisdiction do not appear to be met here. See 28 U.S.C. § 1332(a). However,
Patterson may seek to pursue any state law claims in state court. The Court expresses no opinion
on the merits of any such claims.
                                                   11
will give Patterson an opportunity to file an amended complaint in the event he can state a

plausible basis for a constitutional claim. An appropriate Order follows.

                                             BY THE COURT:



                                             PETRESE B. TUCKER, J.




                                                  12
